Citation Nr: 1545906	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  05-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral shoulder disorder, to include on a secondary basis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder, to include on a secondary basis.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hip disorder, to include on a secondary basis.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disorder, to include on a secondary basis.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a lower back disorder, to include on a secondary basis.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Vanessa L. Brice, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to April 1957.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, and a February 2005 rating decision of the RO in Augusta, Maine.  Jurisdiction has since been returned to the RO in St. Petersburg, Florida.

The Veteran's claims to reopen all issues, as well as a claim for an earlier effective date for service connection for a right ankle disability, were originally before the Board in December 2007.  The Board reopened and remanded the claim for service connection for an acquired psychiatric disorder with instructions to notify the Veteran of the evidence needed to support a claim for PTSD based on personal assault, and to conduct all necessary further development.  This notice was provided to the Veteran in a January 2008 letter.  The Board denied the remainder of the Veteran's claims on the grounds that new and material evidence had not been submitted.  

In December 2008, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand (JMR) and vacated the Board's December 2007 denials on the grounds that the Veteran had not received proper notice of the evidence required to reopen his claims.  The JMR further instructed that the Board should remand an issue of entitlement to an increased rating for a right ankle disability with instructions to issue a statement of the case to the Veteran under Manlincon v. West, 12 Vet. App. 238 (1999).

In October 2009, the appeal was again before the Board.  The Board again remanded the claim for service connection for an acquired psychiatric disorder with instruction to the RO to issue a supplemental statement of the case to consider new evidence that had been submitted.  The remaining issues were remanded with instructions in compliance with the December 2008 JMR.  

A March 2010 statement of the case was provided to the Veteran with regards to his claim for an increased rating for his right ankle disability.  The Veteran did not submit a substantive appeal in response to the statement of the case, and the issue is therefore no longer before the Board.  Notice in compliance with the JMR was provided to the Veteran in a December 2010 letter, and a March 2011 supplemental statement of the case addressed new evidence submitted for all the remaining issues.  The Board is therefore satisfied that the instructions in its remands of December 2007 and October 2009 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final decision issued in February 1996, the RO denied the Veteran's claim for service connection for a bilateral shoulder disorder, based on a finding that there was insufficient evidence of a link between the Veteran's current condition and service or a service-connected disability.

2.  Evidence received since the February 1996 decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., insufficient evidence of a link between the Veteran's current bilateral shoulder disorder and service or a service-connected disability.

3.  In a final decision issued in February 2003, the RO denied the Veteran's claims to reopen his claims for service connection for a bilateral knee disorder, a bilateral hip disorder, a left ankle disorder, and a low back disorder, based on a finding that there was insufficient evidence of any link between the Veteran's current conditions and service or a service-connected disability.

4.  Evidence received since the February 2003 decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., insufficient evidence of a link between service or a service-connected disability and the Veteran's current bilateral knee disorder, current bilateral hip disorder, current left ankle disorder, and current lower back disorder.

5.  An acquired psychiatric disorder was neither incurred in nor related to service. 


CONCLUSIONS OF LAW

1.  Evidence received since a final February 1996 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for a bilateral shoulder disorder is therefore not warranted.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

2.  Evidence received since a final February 2003 decision is not new and material and reopening of the Veteran's claims for entitlement to service connection for a bilateral knee disorder, a bilateral hip disorder, a left ankle disorder, and a lower back disorder is therefore not warranted.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, (2015); 38 C.F.R. § 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Kent v.
Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records and Social Security Administration disability records identified by the Veteran.  

The Veteran was provided a VA mental health examination in October 2001.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As to the remaining issues, the Veteran has not been provided with a VA examination.  VA's statutory duty to provide a VA examination in a service connection claim that has been previously denied by a final decision does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore VA examinations or medical opinions are not required.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claims for service connection for conditions of the shoulders, hips, knees, left ankle, and back were first denied in a February 1996 rating decision.  The denial with respect to the Veteran's claim for a bilateral shoulder disability was on the basis of a lack of evidence indicating that the Veteran's shoulder condition was related to service.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.  The Board therefore finds that the decision became final.

The Veteran filed a claim to reopen his claims for service connection for conditions of the hips, knees, left ankle, and back in June 2001.  The claims were denied in a February 2003 rating decision on the grounds that no new and material evidence had been submitted indicating that any of the Veteran's conditions were related to service or to the Veteran's service-connected right ankle condition.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.  The Board therefore finds that this decision too became final.  

Bilateral Shoulder Disorder

As an initial matter, the Board notes that the February 1996 rating decision, in denying the Veteran's claim for service connection for a bilateral shoulder disorder, did not explicitly address the claim as secondary to the Veteran's right ankle disorder.  Although the Veteran has advanced a new theory to why this disability should be service connected, given the finality of the unappealed February 1996 rating decision, he is, nonetheless required to submit new and material evidence to reopen the claim for service connection for bilateral shoulder disability.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (a new theory of entitlement to service connection does not constitute a new claim).  Therefore, the issue on appeal has been rephrased as shown above.

The prior February 1996 RO decision denied the Veteran's claim because the evidence did not show that a shoulder disability was either incurred in or caused by service.

Since the February 1996 rating decision numerous pieces of evidence have been associated with the claims file, including private and VA medical records dated between 1994 and 2011, Social Security Administration  (SSA) records, statements from a VA social worker, and reports of VA examinations conducted in 2000, 2001 and 2004. While this medical evidence may be considered new in that it was not of record at the time of the 1996 rating decision, it is not material because it does not show that the Veteran suffers from a bilateral shoulder disability that is related to his period of military service or service-connected right ankle disability.  In fact, a vast majority of the records pertain to unrelated disabilities.  The only pieces of evidence which pertain to the shoulders are the June 2000, September 2001 and September 2004 VA examinations. 

The June 2000 VA examiner opined that the Veteran's chronic fibromyalgia pain syndrome was not related to his service-connected right ankle disability noting that the condition was most likely due to several nonservice-connected injuries in 1968, 1975 (motor vehicle accident), and 1979 (motorcycle accident).  The examiner reiterated his opinion in September 2001, following another VA examination.  This evidence clearly does not support the Veteran's claim. 

The September 2004 VA examination noted current findings but did not contain a diagnosis or nexus opinion regarding the shoulders.  Similarly, two examinations for housebound status or permanent need for regular aid and attendance in March 2011 and July 2012 both described the Veteran's shoulder pain but did not discuss its etiology. 

While the VA examinations show that the Veteran continues to suffer from shoulder pain, diagnosed as chronic fibromyalgia pain syndrome, this evidence is not material because it does not suggest or otherwise show that the condition is related to the Veteran's military service or a service-connected disability.  It is therefore not material to an unestablished fact.

Insofar as the veteran continues to assert that his shoulder disability is related to his period of military service and/or the service-connected right ankle disability, this allegation is duplicative of similar contentions raised in the past and is therefore cumulative and not new.  

For these reasons, the Board finds that the evidence received since the February 1996 decision is essentially cumulative of the evidence previously of record with regard to the unestablished fact of a link between the Veteran's current bilateral shoulder disorder and service or a service-connected disability.  Accordingly, the criteria for reopening entitlement to service connection for a bilateral shoulder disorder are not met.  

Knees, Hips, Left Ankle, and Lower Back

As explained, the prior February 2003 RO decision denied the Veteran's claims because the evidence did not show that a relationship between the Veteran's bilateral knee, bilateral hip, left ankle, and lower back disabilities and his service-connected right ankle disability.  New and material evidence would therefore have to show that the disabilities are related to the service-connected condition or his military service. 

Since the 2003 rating decision, the evidence associated with the claims file includes VA medical records dated between 2002 and 2011, statements from a VA social worker and a September 2004 VA examination report.  While this medical evidence may be considered new in that it was not of record at the time of the 2003 RO decision, it is not material because it does not show that the Veteran suffers from bilateral shoulder, bilateral hip, left ankle, and low back disabilities that are related to his period of military service or service-connected right ankle disability.  As with the bilateral shoulder disability discussed above, the vast majority of the evidence pertains to unrelated disabilities.  This evidence is not material to the unestablished fact of the current claims. 

The September 2004 VA examination contains current findings regarding the knees, hips and left ankle; however, it does not address the unestablished fact of medical nexus.  Similarly, two examinations for housebound status or permanent need for regular aid and attendance in March 2011 and July 2012 both described the Veteran's pain but did not discuss its etiology.  Therefore, these examinations do not constitute new and material evidence.  

As discussed above, the Veteran's allegations that the claims conditions are related to his military service and/or service-connected disability are duplicative of similar contentions that were raised in the past and are therefore cumulative and not new. 

For these reasons, the Board finds that the evidence received since the February 2003 decision is essentially cumulative of the evidence previously of record with regard to the unestablished fact of a link between the Veteran's current bilateral knee disorder, bilateral hip disorder, left ankle disorder, and low back disorder and service or a service-connected disability.  Accordingly, the criteria for reopening entitlement to service connection for a bilateral knee disorder, bilateral hip disorder, left ankle disorder, and low back disorder are not met.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran claims service connection for an acquired psychiatric disorder, to include PTSD.  As discussed below, the Veteran first attributed his PTSD to trauma suffered when his sergeants told him stories of traumatic incidents that occurred in the Korean War.  The Veteran later alleged verbal and physical abuse from his sergeants, and eventually claimed sexual abuse from them as well.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).  The Board notes that regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board on August 4, 2014, as this appeal was.  See 79 Fed. Reg. 45093 (August 4, 2014).  Evidence of the Veteran's condition diagnosing him under DSM-IV is therefore appropriate.

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VBA's Adjudication Procedure Manual, M21-1MR, also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Service connection, however, can be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Service treatment records do not reflect any symptoms of or treatment for any mental health condition.  His February 1957 discharge examination noted no psychiatric abnormalities, and the in the accompanying report of medical history the Veteran denied any history of depression or excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, or nervous trouble of any sort.

Military personnel records indicate that the Veteran was discharged for poor character.  Specifically, the Veteran had repeatedly run up debts to local townspeople and had to be prodded into paying them.  He further had been disciplined for speeding in a congested area in a military vehicle, apprehension by the state police for driving too fast for conditions, apprehension by the local police for reckless driving, AWOL, misuse of a government vehicle, and wrongful appropriation of a pair of men's trousers.  His medical evaluation diagnosed a personality disturbance characterized as inadequate personality, severe, chronic, manifested by an inability to follow instruction, learn, and understand instructions.  The examiner stated that the personality disturbance existed prior to service and was not incurred during the line of duty.  There was no evidence of mental or physical defects which would warrant discharge or disability.  

Social Security Administration records reflect that in September 1994 the Veteran underwent a psychiatric assessment with a social worker related to his claim for disability benefits.  The Veteran reported that he had been diagnosed with depression due to physical pain in his joints and feet, as well as inner ear problems.  The social worker diagnosed him with major depression and noted that he was experiencing considerable physical discomfort.

VA treatment records indicate that in October 1994 the Veteran made a request to see a psychiatrist for depression and anxiety, though there is no record of actual mental health treatment from VA at that time period.

The Veteran underwent a general VA examination in October 1994.  The examiner noted that the Veteran was receiving mental health treatment from a private psychiatric center.  The examiner diagnosed the Veteran with depression but did not provide any further analysis or opinion as to etiology.

In December 1995, the Veteran's administrative discharged was upgraded to a general discharge under honorable conditions.  The Veteran contended that the behavioral problems which had led to his discharge had first been diagnosed when he was hospitalized as a ward of the state five years prior to enlistment, and continued unabated through service.  Had the Air Force known of his full history, the Veteran contended, he never would have been inducted.

In an April 2000 statement which mostly focused on the Veteran's physical condition, while discussing his pain the Veteran mentioned that he had been in treatment with a psychiatrist.

The Veteran underwent a VA examination in October 2001.  The examiner noted that the Veteran had been seen for mental health treatment intermittently since an initial evaluation in 1995 for alcohol abuse.  At the time of the examination, the Veteran reported that he had suffered substantial and chronic childhood sexual abuse prior to entering service.  The Veteran vividly described extensive and elaborate sexual abuse suffered at the hands of two foster families, staff at a state hospital, and other children.  The examiner found that the Veteran had been sober for several years, and was experiencing symptoms that are indicative of his psychiatric state and are not principally the result of or reflection of past alcohol dependence.  The Veteran reported that, while in service, he had been disturbed by stories told to him by veterans of the Korean War, and began having nightmares, but they soon subsided.  This led to inappropriate behavior on his part, including developing bad credit in town and stealing from a local store.  He drank alcohol and was late for work. He referred to suffering abuse in service, but did not note any specific incidents.  After his ankle injury, his behavior deteriorated further and he was court martialed.  After service, he had an inconsistent employment record and further injuries which increased his alcohol consumption, until he became homeless in 1990.  At this time, in addition to nightmares, the Veteran suffered panic attacks, agoraphobic symptoms, and generalized anxiety and depressive symptoms.  The examiner diagnosed PTSD and panic anxiety disorder.  The examiner noted that the Veteran was not exposed to grossly unusual verbal abuse in service, but given the severity of his childhood sexual abuse, the Veteran may have been particularly vulnerable to experiencing verbal decisions as traumatic.  Based on this rationale, the examiner opined that symptoms of PTSD emerged in service, exacerbated following his ankle injury.

In a December 2001 statement, the Veteran reported that as a child he was abused in every way one could think of.  After basic training in service, he found that his sergeant and first sergeant did not like him, and humiliated him almost every day.  They would call him vulgar names and made him drink and smoke.  They scared him with their talk of violence in the Korean War, leading to further drinking.  The Veteran further described being beaten multiple times by his fellow soldiers.  He described being mistreated when he hurt his ankle.  He suffered panic attacks, anxiety, depression, and stress.  He stated that he was court martialed because he was disliked.  

VA treatment records reflect that the Veteran was admitted to inpatient mental health treatment from March to May of 2002.  He was admitted with reports of depression, intrusive recollections, distrust, and trauma related nightmares with sleep disturbances.  The Veteran reported a diminished ability to cope with daily stressors especially since the terrorist attacks of September 11, 2001.  He reported daily reliving of in-service verbal and physical abuse from his first sergeant.  Upon admission, he reported that he was picked on physically and sexually during the course of his service.  He reported that though he served after the Korean War, he went through everything that those that served during the war did.  He denied that he ever had a problem with alcohol, but admits drinking very heavily and having four DWI arrests, which he attributed to speeding and not impairment.  His VA treating psychiatrists stated that they believed that his extensive childhood physical and sexual abuse predisposed him to experience the verbal abuse of the military as traumatic and threatening.  He was diagnosed with PTSD and a mood disorder, not otherwise specified.  His social worker noted in April 2002 that he had trouble interacting with other patients and the staff, and that when confronted with behavior the Veteran placed himself in the role of the victim and was not able to integrate any feedback.

VA treatment records further reflect that in February 2003 the Veteran sought treatment for a sleep disorder, panic disorder, and PTSD related to noncombat military trauma.  He reported a history of physical and sexual abuse in foster care and physical, sexual, and financial abuse in the military.  In March 2003, his psychiatrist noted that the Veteran suggested symptoms stemmed from childhood sexual abuse and alluded to several borderline personality disorder traits.  In June 2003, his diagnosis was alcohol abuse in remittance, rule out PTSD, panic disorder, rule out dysthymic disorder versus major depression, and rule out personality disorder with borderline and narcissistic traits.  In July 2003 his psychiatrist diagnosed panic disorder.

In a July 2003 letter, a sexual trauma counselor at a VA veterans' center reported that the Veteran had been treated for chronic and severe PTSD-related symptoms since February 2003.  The Veteran had reported verbal abuse, physical abuse, and multiple occasions of sexual abuse from his sergeants in service.  The Veteran was further traumatized by his right ankle injury, and the initial refusal of his sergeants to allow him to go to the infirmary.  He was further mocked by his fellow soldiers because his injury caused him to walk "funny."  He lost interest in his job which eventually led to his administrative discharge.  The counselor noted that the Veteran struggles to function at full capacity due to his early childhood history of abuse and neglect, compounded by his military disillusionment and abuse, leading to him being overwhelmed with frustration, anxiety, flashbacks, and rage.  He was diagnosed with chronic PTSD related to military sexual abuse.

VA treatment records reflect that in September 2003, the Veteran's diagnosis was depression and panic disorder with breakthrough symptoms.  The Veteran underwent psychotherapy in October 2003 for mood instability, and his social worker noted a litany of complaints over many years, involving many clinical and administrative staff, including the social worker.  The social worker advised the Veteran that his perceptions of what had transpired in his treatment at the clinic were different than the social worker's.  The Veteran's psychiatrist noted that the Veteran was more irritable, angry, labile, and disruptive in the waiting room than he had been on prior visits.  In December 2003, his psychiatrist noted that he had diagnoses of panic disorder, PTSD, personality disorder - cluster B, and a long history of childhood sexual trauma.  In February 2004, his psychiatrist noted that the Veteran's medication to control his irritability appeared to have a positive effect. 

In an October 2004 statement, the Veteran again recounted the verbal and physical abuse he suffered from his sergeants in service.  The account was highly similar to the account given in his December 2001 statement, with the exception of a report of sexual abuse.  Specifically, the Veteran stated that his sergeants forced him to perform sexual acts on them in the shower, and that this abuse continued for over a year.  His company commander refused to listen to his reports of this abuse.

VA treatment records indicate that from April to May of 2009 the Veteran was admitted for inpatient mental health treatment.  The Veteran reported that he began being harassed by two sergeants as soon as he began his first duty station after basic training.  They were constantly grabbing him, trying to touch his penis, trying to get him to touch theirs, and berating him verbally.  This harassment continued for over a year, and his attempts to report the behavior to higher ranking officials went nowhere.  The Veteran stated that they tried to rape him several times, but he was able to get away from them each time.  As a result, his performance deteriorated and he began to drink heavily, until he was given an administrative discharge.  The Veteran stated in group therapy that he had never discussed his own trauma before.  His diagnosis was PTSD secondary to military sexual trauma and alcohol dependence in remission.

VA treatment records further reflect that the Veteran underwent psychotherapy in February 2011.  He was diagnosed with PTSD related to military sexual trauma, depressive disorder, panic disorder, and alcohol abuse in remission. 

As an initial matter, the Board notes that the presumption of soundness is inapplicable to the Veteran's claim.  A February 1957 memorandum regarding the Veteran's discharge medical evaluation states that he suffered from a personality disturbance characterized as inadequate personality, severe, chronic, manifested by inability to follow instructions, learn, and understand directions.  The examiner noted that there was no evidence of mental or physical defects warranting discharge.  The examiner further noted that this personality disorder existed prior to service and was not incurred during the line of duty.  As discussed above, personality disorders are not diseases or injuries subject to VA compensation because there are considered congenital or developmental defects.  As such, there is no issue of causation with a personality disorder, and the presumption of soundness does not apply.  See Morris v. Shinseki, 678 F.3d 1346, 1354 (Fed. Cir. 2012).  

The Board further notes that any personality disorder suffered by the Veteran in service or otherwise is inconsequential to his appeal.  While service connection is available for benefits related to circumstances when an acquired psychiatric disorders is superimposed upon personality disorders under 38 C.F.R. § 4.127, this does not obviate the requirement that the acquired psychiatric disorder be independently related to service.  Indeed, the rules underlying 38 C.F.R. § 4.127 do not permit service connection for a disability resulting from the personality disorder.  61 Fed.Reg. 52,695-02, 52698 (Oct. 8, 1996) (Final Rule).  The rule explains that the existence of a mental disorder superimposed on a personality disorder could result in compensation for a disability resulting from both disorders if the superimposed disorder is service-connected and it is not possible to separate the effects of the conditions, and those effects can be attributed to the service-connected  condition.  There is no evidence in the record that these circumstances exist in the instant appeal.  

Indeed, the Board finds that the evidence weighs against a finding that the Veteran's acquired psychiatric disorders are the result of in-service trauma.  The Board recognizes that the October 2001 VA examiner and the Veteran's treating VA psychiatrists since 2003 have opined that the Veteran's current mental health condition is the result of in-service trauma.  The Board, however, does not find any credible evidence that such trauma ever occurred in service.  The Veteran has made many statements claiming in-service trauma, but there is no evidence to corroborate these statements.  While the Board recognizes that by its nature, sexual assault occurring more than half a century ago will not necessarily be corroborated by additional evidence, the Veteran's statements by their own nature are highly contradictory and thus unreliable.  Since the 1990s, the Veteran's description of his in-service trauma has grown from verbal abuse and stories about Korea to physical abuse and finally including sexual abuse.  As accounts of the abuse grew more intense, the reports of his own financial and behavior troubles in service diminished and were eventually omitted altogether.  His reports of sexual abuse initially included forced sexual acts but subsequently were described as attempted but unsuccessful rape.  While the Board recognizes that sexual abuse victims may be reluctant to admit the abuse they suffered, this is contradicted by the Veteran's repeated account that he tried to report the abuse and was rebuffed at the time it occurred.  Additionally, years before he claimed that he was abused by his sergeants, the Veteran discussed in vivid detail reports of sexual abuse by his foster parents, hospital staff, and children, without ever mentioning any in-service sexual abuse.  Furthermore, the Board notes that the Veteran's social worker in April 2002 observed that the Veteran continually frames himself as the victim when confronted with his own misbehavior.  For these reasons, the Board finds no credible evidence that the Veteran suffered from any in-service trauma causing or aggravating his acquired psychiatric disorders.

The Board further finds no evidence that the Veteran's acquired psychiatric disorders are otherwise related to service.  Outside of the Veteran's reports, which as discussed above the Board finds unreliable, there is no indication that the Veteran suffered from an acquired psychiatric disorder at the time of service.  There is evidence that he suffered from a preexisting personality disorder, but there is no evidence of an acquired psychiatric disorder manifesting in service.  As discussed above, the Veteran's personality disorder is not eligible for service connection, and any acquired psychiatric disorder secondary to a personality disorder must independently be related to service to be eligible for service connection.

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's acquired psychiatric disorders were incurred in or related to service, and service connection must therefore be denied.


ORDER

New and material evidence having not been received, the appeal to reopen the claim for service connection for a bilateral shoulder disorder is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for a bilateral knee disorder is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for a bilateral hip disorder is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for a left ankle disorder is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for a lower back disorder is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


